Citation Nr: 1622721	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  13-05 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony Vieux, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1972 to March 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In March 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss had its onset during service and has been continuous since separation from service.

2.  The Veteran's tinnitus had its onset during service and has been continuous since separation from service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015). 

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection - Laws and Regulations

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  Service connection may also be granted for certain chronic diseases listed at 38 C.F.R. § 3.309(a), as well as for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Bilateral Hearing Loss

The Veteran asserts that his bilateral hearing loss began during service and has continued since separation from service.  At the Veteran's March 2016 Board hearing, he testified that he complained of hearing loss during separation from service but was told that he had to stay in service for at least another year in order to file a claim for his hearing loss.  He relates his hearing loss to in-service noise exposure from artillery.  He is currently treated for bilateral hearing loss and tinnitus at the VA.

Regarding service connection claims for hearing loss, the Board notes that this particular disability is defined by regulation.  Specifically, under the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Additionally, the Board observes that precedential case law provides that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley, 5 Vet. App. at 159.

Here, the Veteran's service records show that his military occupational specialty (MOS) was a recovery specialist.  Thus, noise exposure in service is conceded.  Further, the Veteran's post-service treatment records reflect a current diagnosis of bilateral sensorineural hearing loss.  As such, the first two elements of the Veteran's service connection claim (i.e. current diagnosis and in-service noise exposure) have been met, and the remaining question is whether the third and final element (i.e. evidence of a nexus between the in-service noise exposure and the current hearing loss disability) is met.  The Board will focus its analysis accordingly.

The Veteran's bilateral hearing loss meets the criteria for hearing loss disability set forth in 38 C.F.R. § 3.385.  Thus, the issue turns on whether there is a link between the disability and service.  

In October 2010, the Veteran was provided a VA audiometric examination.  The audiologist opined that any hearing loss that was present was less likely due to military noise exposure because the Veteran's hearing was normal at separation.  However, the Veteran's private physician opined in a September 2012 treatment record that it is more likely than not that the Veteran's hearing loss and tinnitus are related to his noise exposure to artillery in service.  He noted that the Veteran reported a history of loud noise exposure to artillery for many years.

The Veteran was provided another VA audiometric examination in December 2012.  The audiologist opined that the Veteran's hearing loss was not caused by or a result of acoustic trauma during service.  The audiologist explained that he had normal hearing upon entrance to service and normal hearing upon separation from service.

The Board finds that the October 2010 VA audiologist's opinion and the December 2012 VA audiologist's opinion are both inadequate and are afforded little probative value.  The audiologists explained that service treatment audiograms were within normal limits; however, a comparison of enlistment and separation examinations reveal shifts in the majority of the acuity thresholds.  An examiner must consider and directly address any shifts of acuity thresholds found in the service treatment records even if the shifts do not amount to a hearing loss disability under 38 C.F.R. § 3.385.  Hensley, 5 Vet. App. at 157.  Accordingly, the audiologists' opinions are inadequate and given little probative value because they did not address the shifts of acuity thresholds and the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  See Ledford, 3 Vet. App. 87 at 89.  

The private physician's September 2012 opinion is adequate and afforded great probative value.  His opinion is consistent with the Veteran's reported bilateral hearing problems since service.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for bilateral hearing loss is warranted.

Tinnitus

At the Board hearing, the Veteran testified that he began to notice ringing in his ears during service.  The post-service records show that the Veteran currently suffers from tinnitus.  The October 2010 VA examiner indicated that the Veteran reported having tinnitus.  The Veteran's private physician diagnosed tinnitus in a September 2012 private treatment record.  Further, the December 2012 VA examiner indicated that the Veteran reported having tinnitus.  Therefore, the first element of service connection is satisfied.

As stated previously, the Veteran reported in-service acoustic trauma secondary to in-service noise exposure to artillery, and the Board concedes acoustic trauma as consistent with the Veteran's MOS as a recovery specialist.  38 U.S.C.A. § 1154(a).  Thus, an in-service injury is shown.  Consequently, the second element of service connection is satisfied.  As to nexus, the Veteran is competent to report such symptoms as ringing in his ears that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  While the October 2010 and December 2012 VA audiologists provided negative nexus opinions, the Veteran is competent to report experiencing ringing in his ears since service and his account of experiencing ringing in his ears since that time is credible.  In light of the Veteran's in-service noise exposure and the credible history of experiencing tinnitus in service and since service, the Board finds that, when resolving all doubt in the Veteran's favor, service connection for tinnitus is warranted.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


